The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 24, 2014

                                    No. 04-13-00569-CR

                                      Kristi Rene NIX,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B11614
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the pro se brief is GRANTED IN
PART. Time is extended to November 6, 2014. No further extensions will be considered by
the court.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court